DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Chernoff on 4/6/22.
The application has been amended as follows: 

(currently amended)	A method, comprising:
receiving, by one or more processors, one or more frames including image data of a blood vessel segment;
detecting, by the one or more processors, an arterial feature in each of the one or more frames, wherein the arterial feature is an under-expansion risk;
scoring, by the one or more processors, the arterial feature in each of the one or more
frames;
determining, by the one or more processors using a machine learning model, the under-
expansion risk, wherein the machine learning model compares pre-percutaneous intervention (“PCI”) data and post-PCI data for a plurality of cases;
identifying, by the one or more processors based on the arterial feature score, a region of interest; and
outputting, by the one or more processors based on the arterial feature score, a representation of the blood vessel segment including a visual indication of the score for the region of interest.

(original)	The method of claim 9, wherein the detected arterial feature is a calcium burden.

(canceled)	The method of claim 9, wherein the arterial feature score is an under- expansion risk.

(canceled)	The method of claim 11, wherein the under-expansion risk is determined, by the one or more processors, using a machine learning model.
 (canceled) The method of claim 12, wherein the machine learning model compares pre-percutaneous coronary intervention (“PCI”) data and post-PCI data for a plurality of cases.

(currently amended)  The method of claim 

(original)  The method of claim 14, wherein the visual indication of the stent under-expansion risk is a color-coded indication.

(original)   The method of claim 15, wherein the color-coded indication is based on a severity of the under-expansion risk.

(original)   The method of claim 9, wherein scoring the arterial feature in each of the one or more frames is based on a sliding window measure.

(original)   The method of claim 9, wherein the visual indication of the score is a bar parallel to a longitudinal axis of the representation of the blood vessel and extends along the region of interest.

(original)  The method of claim 18, wherein the bar is color-coded based on the arterial feature score.

(original)  The method of claim 19, wherein the arterial feature score is a stent under-expansion risk.

(currently amended)	A device, comprising:
one or more processors configured to:
receive one or more frames including image data of a blood vessel segment; detect an arterial feature in each of the one or more frames, wherein the arterial
feature is an under-expansion risk;
score the arterial feature in each of the one or more frames;
	determine, using a machine learning model, the under-expansion risk, wherein the machine learning model compares pre-percutaneous intervention (“PCI”) data and post-PCI data for a plurality of cases;
identify, based on the arterial feature score, a region of interest; and
output, based on the arterial feature score, a representation of the blood vessel segment including a visual indication of the score for the region of interest.

(previously presented)The device of claim 21, wherein the detected arterial feature is a calcium burden or an under-expansion risk.

(canceled) The device of claim 22, wherein when the detected arterial feature is the under-expansion risk, the one or more processors are further configured to determine the under-expansion risk using a machine learning model.

(canceled) The device of claim 23, wherein the machine learning model compares pre-percutaneous coronary intervention (“PCI”) data and post-PCI data for a plurality of cases.

(previously presented)The device of claim 22, wherein the under-expansion is a stent under-expansion risk.

(previously presented)The device of claim 21, wherein scoring the arterial feature in each of the one or more frames is based on a sliding window measure.

(previously presented)The device of claim 21, wherein the visual indication of the score is a bar parallel to a longitudinal axis of the representation of the blood vessel and extends along the region of interest.

(currently amended) A non-transitory computer-readable medium storing instructions executable by one or more processors for performing a method, comprising:
receiving one or more frames including image data of a blood vessel segment;
detecting an arterial feature in each of the one or more frames, wherein the arterial feature is an under-expansion risk;
scoring the arterial feature in each of the one or more frames;
determining, using a machine learning model, the under-expansion risk, wherein the machine learning model compares pre-percutaneous intervention (“PCI”) data and post-PCI data for a plurality of cases;
identifying, based on the arterial feature score, a region of interest; and
outputting, based on the arterial feature score, a representation of the blood vessel segment including a visual indication of the score for the region of interest.

Allowable Subject Matter
Claims 9- 10, 14- 22, and 25- 28 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art, either singularly or in combination, fairly teaches or suggests applicant’s claimed invention wherein applicant recites, among other limitations, ” determining, using a machine learning model, the under-expansion risk, wherein the machine learning model compares pre-percutaneous intervention (“PCI”) data and post-PCI data for a plurality of cases.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PAP 2018/ 0271614 discloses a method for displaying an anatomical image of a coronary artery on a graphical user interface with information acquired from a plurality of intravascular image frames. The method may include detecting qualitative information from the plurality of intravascular image frames, creating one or more indicator(s) from the qualitative information detected, and determining a spatial relationship between the anatomical image and a plurality of acquisition locations of the plurality of intravascular image frames and generating its linear representation. The method also includes displaying the anatomical image of the coronary artery with the linear representation overlaid thereon on a display device and overlaying the one or more indicator(s) representing at least one type of qualitative information on the anatomical image along the linear representation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov